Case 3:20-cv-11298-RHC-PTM ECF No. 17, PageID.520 Filed 05/21/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


DEQUIN MASON,

               Plaintiff,

v.                                                  CASE NO: 20-CV-11298

COMMISSIONER OF SOCIAL
SECURITY,

               Defendant.
                                       /

 ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION

         This matter is before the court on cross motions for summary judgment. The

case was referred to United States Magistrate Patricia T. Morris pursuant to 28 U.S.C.

§636(b)(1)(B) and Local Rule 72.1. The magistrate judge issued her report on May 3,

2021 recommending that this court deny plaintiff’s motion for summary judgment, and

grant defendant’s motion for summary judgment. No objections have been filed

pursuant to 28 U.S.C. §636(b)(1)(C), thus further appeal rights are waived. 1

         Accordingly, the court ADOPTS the recommended findings and conclusions of

the Magistrate Judge.




     1
       The failure to object to the magistrate judge's report releases the court from its duty to
independently review the motion. Thomas v. Arn, 474 U.S. 140, 149 (1985).
Case 3:20-cv-11298-RHC-PTM ECF No. 17, PageID.521 Filed 05/21/21 Page 2 of 2




                                        ORDER

      IT IS ORDERED that, for the reasons set forth in the Magistrate Judge's Report

and Recommendation, the Plaintiff’s [12] Motion for Summary Judgment is DENIED

and Defendant’s [16] Motion for Summary judgment is GRANTED.



      IT IS SO ORDERED.




                                         S/Robert H. Cleland
                                        ROBERT H. CLELAND
                                        UNITED STATES DISTRICT JUDGE


Dated: May 21, 2021


I hereby certify that a copy of the foregoing document was mailed to counsel of record
and/or pro se parties on this date, May 21, 2021, by electronic and/or ordinary mail.


                                         S/Lisa Wagner
                                        Case Manager and Deputy Clerk
                                        (810) 292-6522
